Name: 2011/841/EU: Council Decision of 5Ã December 2011 on the conclusion of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe;  EU institutions and European civil service
 Date Published: 2011-12-16

 16.12.2011 EN Official Journal of the European Union L 334/6 COUNCIL DECISION of 5 December 2011 on the conclusion of the Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction (2011/841/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 168(5) in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) Regulation (EC) No 1920/2006 of the European Parliament and the Council of 12 December 2006 on the European Monitoring Centre for Drugs and Drug Addiction (1) provides, in Article 21 thereof, that the European Monitoring Centre for Drugs and Drug Addiction shall be open to the participation of any third country that shares the interests of the Union and its Member States in its objectives and work. (2) The Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the work of the European Monitoring Centre for Drugs and Drug Addiction (hereinafter the Agreement) was signed on behalf of the Union on 6 December 2010, subject to its conclusion. (3) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Croatia on the participation of the Republic of Croatia in the European Monitoring Centre for Drugs and Drug Addiction (hereinafter the Agreement) is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to transmit, on behalf of the Union, the diplomatic note provided for in Article 10 of the Agreement (2). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 5 December 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 376, 27.12.2006, p. 1. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.